DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 and 9-20 have been amended. Claims 1-20 are currently pending. Applicant’s amendments, with respect to the objection to claim 3, overcome the objection to the claim. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 02/14/2022, with respect to the rejection(s) of claim(s) 1,9 and 15 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 6-7, 9-10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al., US-20080189484-A1 (hereinafter “Iida ‘484”) in view of LOZAC'H et al., US-20200322127-A1 (hereinafter “LOZACH ‘127”) and Mizikovsky, US-6853729-B1 (hereinafter “Mizikovsky ‘729”) and Jutla, US-20170142081-A1 (hereinafter “Jutla ‘081”).
Per claim 1 (independent):
Iida ‘484 discloses: A system comprising: a cache memory configured to generate a plurality of data blocks in parallel, wherein the cache memory outputs the plurality of data blocks responsive to a trigger signal that initiates a cache flush; a nonvolatile memory configured to store the plurality of encrypted data blocks (FIG. 7, [0093], data saving processing; [0094], Data saving processing is commenced by detection of a power source fault (trigger signal), such as for example that the voltage that is supplied from the power source circuit 400 shows an abnormal value; [0095], If … it is determined that unsaved dirty data (plurality of data blocks) is present in the cache memory device (Step S34: Yes), … determines the address (non-volatile memory address) of the non-volatile memory 255 (nonvolatile memory) in which this dirty data is to be stored, by using the address management table 262; [0097], transfers the dirty data and the non-volatile memory address where this dirty data is stored to the memory controller 251. The memory controller 251 encrypts the dirty data (the plurality of encrypted data blocks) that is transferred thereto from the processor 252 (Step S37) and stores this in the designated non-volatile memory address of the non-volatile memory 255 (Step S38).);
Iida ‘484 does not disclose but LOZACH ‘127 discloses: a logic block configured to perform a plurality of logic operations between each of the plurality of data blocks, received from the cache memory, and a respective one of the first plurality of nonrepeating data, wherein the plurality of logic operations generate a corresponding plurality of first logic data outputs in parallel, each of the plurality of first logic data outputs corresponding to one of the plurality of data blocks (FIG. 4, [0116], using data masking; [0117], a base mask 410 (plurality of nonrepeating data), a memory content generator (MCG); [0120], An exemplary method for generating cipher memories content (generate a corresponding plurality of first logic data outputs in parallel), for AES with an RSM countermeasure 
    PNG
    media_image1.png
    29
    456
    media_image1.png
    Greyscale
with 16 Substitution boxes (plurality of logic operations); [0125], in order to successively compute all 16 possible SB'j such that: 
; [0127], Masked memory contents 430 (first logic data outputs) may be stored in the RAM/ROM 121 (cache memory) and … distributed or loaded 440 into the cipher RAMs (112-1 ... 112-n); FIG. 6, [0157], To configure the modifications (e.g. permutations), the constants which can be used to modify the initial mask can be random 611 (for example provided by a TRNG), the random constant (nonrepeating data); [0164], At step 630, the modified mask may be applied … to mask program data (plurality of data blocks) … loaded into the M memory units (RAM units labeled 1 to M; in parallel). The contents of the memory units may be manipulated by the cipher block(s); Note that the modified mask would be applied to program data via 16 Substitution boxes (logic operations), where the outputs of this operation is to be stored in the memory unit 121 of FIG. 4 and later handled by a cipher (encryption) algorithm of the cipher block.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iida ‘484 with the masking of program data via 16 substitution boxes based on a random constant for applying a cipher algorithm to the masked data as taught by LOZACH ‘127 because it would allow hiding or preventing data leaking (side channels attacks) by using data masking hiding original data with random characters or data [0050-0053].
Iida ‘484 in view of LOZACH ‘127 does not disclose but Mizikovsky ‘729 discloses: a counter unit configured to generate a first plurality of nonrepeating data at a first instance in time over a given time period (FIG. 4, [Col. 8], ll. 1-20, a key update system using an update key SSD-KEY … The sequence nonrepeating data) which repeats after a certain period or the output of an ever-increasing counter the received value of which cannot be less than or equal to a previously received value. The communications system 65 calculates a new communications key SSD-NEW by taking the output of a cryptographic functions 67 (F0) using the sequence RANDSSD and the secret key A-key as inputs.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iida ‘484 in view of LOZACH ‘127 with the generation of a new communications key via an update key based on a sequence RANDSSSD and a secret key A-key as taught by Mizikovsky ‘729 because it would provide the update key in a different level of security by accordingly changing a period of PNG.
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 does not disclose but Jutla ‘081 discloses: an encryption unit configured to encrypt the plurality of first logic data outputs in parallel using a first key to produce a corresponding plurality of encrypted data blocks (FIG. 2, [0044], Integrity Aware Parallelizable Mode (IAPM)-style encryption (in parallel) … to encrypt a large number of blocks together; [0045], encrypting n blocks … The key to the block cipher (101a, 101b, 101c, ... , 101n) is the same key k 103, now called k1 (first key). A separate key k2 is used to generate the sequence of bits (or numbers) S1, S2 ... , Sn. To encrypt the first block (P1) from a multitude of plaintext blocks P1 to Pn, the first block is first bit-wise XORed (using XOR 210a) with S1 (plurality of first logic data outputs), and then fed to the block encryptor 101a (encryption unit). For this reason the sequence S1 201a, S2 201b, … , Sn 201n is called the whitening sequence.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 with the encryption of a large number of data blocks in parallel by XORing the data blocks based on the 

Per claim 2 (dependent on claim 1):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Iida ‘484 discloses: The system as described in claim 1, wherein the trigger signal is generated responsive to a power failure (FIG. 7, [0093], data saving processing; [0094], Data saving processing is commenced by detection of a power source fault (trigger signal), such as for example that the voltage that is supplied from the power source circuit 400 shows an abnormal value).

Per claim 3 (dependent on claim 1):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Iida ‘484 in view of LOZACH ‘127 and Jutla ‘081 does not disclose but Mizikovsky ‘729 discloses: The system as described in claim 1, wherein the counter is configured to generate a second plurality of nonrepeating data at a second instance in time, wherein overlap of a value of a nonrepeating data within the first plurality of nonrepeating data and the second plurality of nonrepeating data is permitted if a difference between the second instance in time and the first instance in time is greater than the given period of time (FIG. 4, [Col. 8], ll. 1-20, a key update system using an update key SSD-KEY … The sequence RANSSD (plurality of data) can be a random number, a pseudo-random number (nonrepeating data) which repeats (overlap of a value) after a certain period (given period of time).).

Per claim 4 (dependent on claim 3):

Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 does not disclose but Jutla ‘081 discloses: The system as described in claim 3, wherein the logic block is further configured to perform another plurality of logic operations between another plurality of data blocks, received from the cache memory, and the corresponding second plurality of nonrepeating data in parallel, wherein the logic block is configured to generate a second logic data output, and wherein the encryption unit is configured to encrypt the second logic data output with the first key (FIG. 2, [0044], Integrity Aware Parallelizable Mode (IAPM)-style encryption (in parallel) … to encrypt a large number of blocks together; [0045], encrypting n blocks … The key to the block cipher (101a, 101b, 101c, ... , 101n) is the same key k 103, now called k1 (first key). A separate key k2 is used to generate the sequence of bits (or numbers) S1, S2 ... , Sn (plurality of nonrepeating data). To encrypt the first block (P1) from a multitude of plaintext blocks P1 to Pn (plurality of data blocks), the first block is first bit-wise XORed (using XOR 210a) with S1 (plurality of logic data outputs), and then fed to the block encryptor 101a (encryption unit).).

Per claim 6 (dependent on claim 1):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Iida ‘484 discloses: The system as described in claim 1, wherein the plurality of logic operations comprise exclusive OR (XOR) operations ([0120], An exemplary method for generating cipher memories content, for AES with an RSM countermeasure with 16 Substitution boxes (plurality of logic operations); [0125], in order to successively compute all 16 possible SB'j such that: 

    PNG
    media_image1.png
    29
    456
    media_image1.png
    Greyscale
; Note that the 16 Substitution boxes corresponding to SB’j include an XOR operation represented as [Symbol font/0xC5]).

Per claim 7 (dependent on claim 2):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Iida ‘484 in view of Mizikovsky ‘729 and Jutla ‘081 does not disclose but LOZACH ‘127 discloses: The system as described in Claim 2 further comprising: a buffer configured to store the first plurality of nonrepeating data (FIG. 4, [0116], using data masking; [0117], a base mask 410 (plurality of nonrepeating data), a memory content generator (MCG); [0120], An exemplary method for generating cipher memories content.).

Per claim 9 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 10 (dependent on claim 9):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 does not disclose but Jutla ‘081 discloses: The method as described in Claim 9 further comprising: generating a second plurality of nonrepeating data at a second instance in time; performing another plurality of logic operations between another plurality of data blocks, received from the cache memory, and the corresponding second plurality of nonrepeating data in parallel to generate a corresponding plurality of second logic data; and encrypting the second logic data output using the first key (FIG. 2, [0044], Integrity Aware Parallelizable Mode (IAPM)-style encryption (in parallel) … to encrypt a large number of blocks together; [0045], encrypting n blocks … The key to the block cipher (101a, 101b, 101c, ... , 101n) is the same key k 103, now called k1 (first key). A separate key k2 is used to generate the sequence of bits (or numbers) S1, S2 ... , Sn (plurality of nonrepeating data). To encrypt the first block (P1) from a multitude of plaintext blocks P1 to Pn (plurality of data blocks), the first block is first bit-wise XORed (using XOR 210a) with S1 (plurality of logic data), and then fed to the block encryptor 101a.).

Per claim 12 (dependent on claim 9):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Iida ‘484 in view of Mizikovsky ‘729 and Jutla ‘081 does not disclose but LOZACH ‘127 discloses: The method as described in claim 9 further comprising storing the first plurality of nonrepeating data in a buffer (FIG. 4, [0116], using data masking; [0117], a base mask 410 (plurality of nonrepeating data), a memory content generator (MCG); [0120], An exemplary method for generating cipher memories content.).

Per claim 13 (dependent on claim 9):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 14 (dependent on claim 9):

The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 15 (independent):
Iida ‘484 does not disclose but Mizikovsky ‘729 discloses: a buffer configured to receive a first plurality of nonrepeating data at a first instance in time (FIG. 4, [Col. 8], ll. 1-20, a key update system using an update key SSD-KEY … The sequence RANSSD can be a random number, a pseudo-random number (nonrepeating data) which repeats after a certain period or the output of an ever-increasing counter the received value of which cannot be less than or equal to a previously received value. The communications system 65 calculates a new communications key SSD-NEW by taking the output of a cryptographic functions 67 (F0) using the sequence RANDSSD and the secret key A-key as inputs.).
The remaining limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 16 (dependent on claim 15):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 17 (dependent on claim 15):

The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 18 (dependent on claim 17):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 does not disclose but Jutla ‘081 discloses: The system as described in Claim 17, wherein the logic block is further configured to perform another plurality of logic operations between another plurality of data blocks, received from the cache memory, and the corresponding second plurality of nonrepeating data in parallel, wherein the logic block is configured to generate a corresponding plurality of second logic data outputs, and wherein the encryption unit is configured to encrypt the second logic data output with the first key (FIG. 2, [0044], Integrity Aware Parallelizable Mode (IAPM)-style encryption (in parallel) … to encrypt a large number of blocks together; [0045], encrypting n blocks … The key to the block cipher (101a, 101b, 101c, ... , 101n) is the same key k 103, now called k1 (first key). A separate key k2 is used to generate the sequence of bits (or numbers) S1, S2 ... , Sn (plurality of nonrepeating data). To encrypt the first block (P1) from a multitude of plaintext blocks P1 to Pn (plurality of data blocks), the first block is first bit-wise XORed (using XOR 210a) with S1 (plurality of logic data outputs), and then fed to the block encryptor 101a.).

Per claim 20 (dependent on claim 15):

The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 5, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 as applied to claims 3, 9 and 17 above, and further in view of EL-ALFY et al., US-20180054301-A1 (hereinafter “EL-ALFY ‘301”).
Per claim 5 (dependent on claim 3):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Iida ‘484 in view of Mizikovsky ‘729 and Jutla ‘081 does not disclose but LOZACH ‘127 discloses: The system as described in claim 3, wherein the logic block is further configured to perform another plurality of logic operations between another plurality of data blocks, received from the cache memory, and the corresponding second plurality of nonrepeating data in parallel, wherein the logic block is configured to generate a corresponding plurality of second logic data outputs (FIG. 4, [0116], using data masking; [0117], a base mask 410 (plurality of nonrepeating data), a memory content generator (MCG); [0120], An exemplary method for generating cipher memories content (generate a corresponding plurality of second logic data outputs), for AES with an RSM countermeasure with 16 Substitution boxes (logic operations); [0127], Masked memory contents 430 (first logic data outputs) may be stored in the RAM/ROM 121 (cache memory) and … distributed or loaded 440 into the cipher RAMs (112-1 ... 112-n); FIG. 6, [0157], To configure the modifications (e.g. permutations), the constants which can be used to modify the initial mask can be random 611 (for example provided by a TRNG), the random constant (nonrepeating data); [0164], At step 630, the modified mask may be applied … to plurality of data blocks) … loaded into the M memory units (RAM units labeled 1 to M; in parallel). The contents of the memory units may be manipulated by the cipher block(s); Note that the modified mask would be applied to program data via 16 Substitution boxes (logic operations), where the outputs of this operation is to be stored in the memory unit 121 and later handled by a cipher (encryption) algorithm of the cipher block.).
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 does not disclose but EL-ALFY ‘301 discloses: the encryption unit is configured to encrypt the second logic data output with a second key (FIG. 4, [0057], the plaintext 402 includes a sequence of plaintext section Pi, i=0, 1, . . . , n … a ciphertext section Ci, i=0, 1, ... , n, can be calculated by XOR-ing each plaintext section Pi (second logic data) with each corresponding key section ki (second key).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 with the partial plaintext/ciphertext pair based on key stream bits as taught by EL-ALFY ‘301 because it would disable an adversary access to entire plaintext/ciphertext since an encryption key generated by key stream bits is different for each pair of plaintext/ciphertext [0062].

Per claim 11 (dependent on claim 9):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Iida ‘484 in view of Mizikovsky ‘729 and Jutla ‘081 does not disclose but LOZACH ‘127 discloses: The method as described in Claim 9 further comprising: generating a second plurality of nonrepeating data at a second instance in time; performing another plurality of logic operations between another plurality of data blocks, received from the cache memory, and the corresponding second plurality of nonrepeating data in parallel to generate a corresponding plurality of second logic data outputs (FIG. plurality of nonrepeating data), a memory content generator (MCG); [0120], An exemplary method for generating cipher memories content (generate a corresponding plurality of second logic data outputs), for AES with an RSM countermeasure with 16 Substitution boxes (logic operations); [0127], Masked memory contents 430 (second logic data outputs) may be stored in the RAM/ROM 121 (cache memory) and … distributed or loaded 440 into the cipher RAMs (112-1 ... 112-n); FIG. 6, [0157], To configure the modifications (e.g. permutations), the constants which can be used to modify the initial mask can be random 611 (for example provided by a TRNG), the random constant (nonrepeating data); [0164], At step 630, the modified mask may be applied … to mask program data (plurality of data blocks) … loaded into the M memory units (RAM units labeled 1 to M; in parallel). The contents of the memory units may be manipulated by the cipher block(s); Note that the modified mask would be applied to program data via 16 Substitution boxes (logic operations), where the outputs of this operation is to be stored in the memory unit 121 and later handled by a cipher (encryption) algorithm of the cipher block.).
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 does not disclose but EL-ALFY ‘301 discloses: encrypting the second logic data outputs using a second key (FIG. 4, [0057], the plaintext 402 includes a sequence of plaintext section Pi, i=0, 1, . . . , n … a ciphertext section Ci, i=0, 1, ... , n, can be calculated by XOR-ing each plaintext section Pi (second logic data) with each corresponding key section ki (second key).).

Per claim 19 (dependent on claim 17):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 as applied to claim 2 above, and further in view of S. Gueron and V. Krasnov, "Speeding up Counter Mode in Software and Hardware," 2014 11th International Conference on Information Technology: New Generations, 2014, pp. 338-340 (hereinafter “Gueron ‘2014”).
Per claim 8 (dependent on claim 2):
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 does not disclose but Gueron ‘2014 discloses: The system as described in claim 2, wherein the counter unit is a 128-bit counter (FIG. 1, I. INTRODUCTION, pg. 338, We focus on the 128-bit block cipher AES [4] in CTR mode. Here, each ciphertext block is computed by XOR-ing the corresponding plaintext block with the encryption of a unique 128-bit Counter Block (128-bit counter).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Iida ‘484 in view of LOZACH ‘127 and Mizikovsky ‘729 and Jutla ‘081 with the optimization of the 128-bit block cipher AES in CTR (counter) mode as taught by Gueron ‘2014 because it would provide a noticeable performance boots in software implementations for the structure of CTR mode for 128-bit block ciphers (AES in particular) [III. CONCLUSION]. Note that the size of the encryption block in AES encryption algorithm is always 128 bits regardless of key lengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494